— Order, Supreme Court, Bronx County (Anita Florio, J.), entered April 5, 1991, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The rule against successive motions for summary judgment warrants denial of the present motion (Graney Dev. Corp. v Taksen, 62 AD2d 1148, 1149). Additionally, in view of the questions that surround the nature and extent of the "standing orders” issued by defendant to its security personnel, and absent evidence by defendant that the security procedures in place were sufficient and adequately performed, defendant has failed to establish prima facie that it is entitled to judgment as a matter of law. Concur — Rosenberger, J. P., Wallach, Kassal and Rubin, JJ.